lln   tl,e   elnitei Stdted €ourt          0f   .felsral    @l80rtg
                                    No. 15-1585C
                                    FII€di2/25h6



  JACK E, ALLEN,
                      Plainrfi,                elgS9 Plaintiff;   ]!Egqa   P.uooris
                                               Application; R€quest for
                                               Appointmsnt ol Couns.li Lack of
  UNITED STATES,                               Subiecl Mattor Jurisdiction

                      D.t ndant


      Jack E, Allen, Houlzdale PA, p!9 S9

       Christopher L. H.dow, Trial Artomey Comme.cial Lirigation Branch, Civil
Oivision United Stales Oepartmenl ofJuslce. Washington OC. fordefendant With hin
were Rob.rt E. KiEchma., Jr., Direcror, Commercial Lirrgat@n Sranch. and Bonj.mln
C. Miuer, P.incipal Deputy Assislani Attomey General, CivilOivision, Washington, D C

                                      ORDER
HORN, J,

      On Oe€mber 29.2015 p@ !9 plai.tif JackE Allen liled n this @un a rambling
and epelrtive forly page comprainl, along with a len paqe doclme.r tilled
"MEMORANDUM OF LAW r Pantilis compaini is tiled 'FEDEML TORT CLA MS
ACTION AGAINST THE UNITED STATES UNDER TITIE 28 U S C. 6 1346 FOR
CRII\4ES AGAINSI PLAINTII I ANO FAILLRE -O ORFVFIiT SUCh VIOLAIIONS OI
STATE AND FEDEML LAWS AND TO PROTECT THE RIGHTS OF THE PLAINTFF.'
P a nlift begins his complaint by stating:

      THATTHE PLAINTIFF IS SUINC THE UNITED STATES FOR NOMINAL
      PUNITVE [s]cl CONTINUING. AND TREBLE OAMAGES lN THE
      AMOUNT OF $140,3 MILL]ON DOLLARS (ONE HUNDREO FORry
      MILLION ANO THREE HUNOREO THOUSAND IN UNITED STATES
      CURRENCY) FOR SUCH CONSTITUTIONAL RIGHTS VIOLATIONS ANO
      SUCH DEPRIVITY OF SUCH RIGHTS AS A FREE PERSON WOULD
      HAVE BEARINGTHIS UPON SUCH FALSE tttPRtSONMENTDO IsctTO


' A | €prtalization and grammatica ei.o6 appear as in ptainlilfs slbmissions
        SUCH VIOLATIONS OF BOTI-ISTATE AND FEDERAL LAWS BY STATE
        ANO LOCAL OFFICIALS AS WELL AS. FEDERAL OFFICALS TO
        COMMIT SUCH CONSPIRACIES TO COMMIT VIOLATIONS OF THE
        RlcoAcTs....    Isicl
        Plaintifi goes on lo state lhar, on July 19, 1995. he was CHARGEO AND
CONVICTED AND SENTENCED TO LIFE IN PRISON FOR AN ALLEGED I\'IURDER
CONCERN ING HIS WIFE OF SIXTEEN YEARS ' P a nlift al eqes lhal he was inno@nt
of this cime and that his convicl on and @ntinued mprisonmenl are the .esolt of a
crimnal conspiracy by cedain unnamed OFFICALS OF THE STATE AND FEDERAL
GOVERNMENT', In padicula.. plainrift alleges that rhis @nspnacy: laked lhe dealh of
his wite "KNOWING SHE lS STILL ALVE AND WELL, WALKING AROUNO'
"FALSIFIFEO an unspecified HOSPITAL REPORI produ@d a death ceniticale and
an autopsy repo.t ihal are VERY FAKE AN D FICTIC IOUS i a lowed the crime scene to
be,VIOLATEO BY AN INEXPER1ENCED POLICE OFFICER WITHOIJT ANY
SCHOOLING IN FORENSIC OR SCIENTIFIC INVESTIGATIONS OF CRIME SCENES':
did noI allow p]ainli'f "ANY VOIR DIRE NOR PRE.EMPATORY CHALLENGES."
"TAMPEREDWITH THE JURY" and TAMPEREOWITH THE DEFENSE WITNESSES"
during his tralt and osed other unspecifed WRONGFUL METHODS Plaintifi appeaG
lo allege lhal the motive ior lhs conspiracy was'TO KEEP THE PLAINTIFFS WIFE
ALIVE AN O WELL JUST SO SOM EON E ELSE COULD KEE P HER FOR H llvlSELF FOR
LIFE' Plainlft idenlifies hrenty two tede6 criminal and lort slatutes. nneleen
Pennsyvanra crimrnal slalutes. and seven Amendments to the United States Conslitution
(in partrcular, the Fr6r amendment, the FounhAmendment. the oouble Jeooardv ctause
of lhe F{rh Amendmeni, the Sinh Amendmenl, the Eighth Anendment. ihe Thineenlh
Amendment, and the Ooe Pro@ss Claose ollhe Fourtenth Afiendment) lhal the atteged
conspdaloE actions allegedly violated Paintifs MEMORANDUM OF LAW larcely
€peats ihe claims slared n his comptart arhough it adds the ategation thal THE
PLAINTIFF WAS OENIED THE SOLEMN RIGHT TO EFFECTIVE ASSISTANCE OF
COUNSE! UNOER THE SIXTH AMENDMENT U S CONST|TUT|ON bv FORC|NG
 I PE PUBLIC DEfLNDERS UPON lPE DLAINTIFF TWICFI Y OONE IN BOTH IRIALS,
ANDWHERETHEWAS SO MUCH CONFLICTOF INTEREST'WHICH EXISTED.AND
WHERE THE TRIAL JUOGE ABUSED HIS DISCRETION and bv FORCI|NG]
P-AINTIFF TO PROCEFD PRO SL
                                        'erp1aqqilor9.a\
      While plainlifi states at the beginning ot hs comptaint lhat he is seeking 51403
MILLION OOLLARS in damages, e sewhere in lhe @mptant he asks tof a totat of
$140440.00000. In padrcular plaintfi atteges he is owed: $60,000000 lor'FALSE
?   In a separate "PETIT|ON FOR FEDERALWITNESS PROGRAM            Ied   on JanJdry   2'
2016 plainrff provides   a   ist   of
                                    ovER 150 coNsp RAToRS (DEFENDANTS|
apparentry involved in ihs conspracy (emphasis in ortgina). They inctude his "ateged'
de@ased wire and her tamrly, prosecutors. Investigators lodges. a coroner, p.osecut on
wihesses. doc1o6 aod nu6es. poli@ ome6 a sec€t seMce agent. a pasto., a nun,
and over tody-tour employes oflhe Pe.nsylvan a Depanment olCorections, as wettas
a number or olher ndivduals whose p.olessions and retationships lo the ptainlifl are
IMPRISONMENT       i
                   $20,00000000        for
                                        TORTUOUS [sic] ACTS. CRUEL ANO
U N USUAL PU NISHMENTS, PAIN AND SUFFERING-MENTALLY & PSYHICALLY Isici":
$60,000,000.00 for "CONSTITUTIoNAL RIGHTS VIOLATIONS: NEGLLGENT To
PREVENT WRONGFUL ACTS UNDER RICO STATE ANO FEDERAL LAWS
VIOLATIONS ACT OF CONGRESS FOR PROTECTION OF RIGHTS VIOLATIONS
GAIN OF PLAINTIFFS wlFE BY ANY MEANS NECESSARY" 5200.000 00 lor
'NEGLIGENCE; DELIBERATE TNOIFFERENCEi INTENTIONAL WRONGFUL ACTS
PAIN & SUFFERINGi MEDICAL NEGLECT: PLRA ACT VIOLATIONS-ENACTED BY
CONGRESS| DENIAL OF MEOICAL TREATEIVIENT'; and $240,00000 for "LOSS OF
WORK.' h addiiion to money damages, pla ntifiseeks lhe iollowing fe ief:'THAT HE BE
RELEASEO FROI\,| SUCH FALSE IMPRISONMENT N THE COURSE OF A JURY
TRIAL AGAINST THE UNITED STATES'. 'TI]AT ALL DEFENOANTS BE ARRESTEO
FOR SUCH CRIMES AGA NST THE PLAINTIFF N VIOLATION OF THE RICO ACT
CONDONING MCKETEERING': THAT HE BE PUT INTO FEDEML PROTECTION
UNDER THE WITNESS PROTECTION PROGRAM. SUPERVISEO BY THE IJ.S
MARSHALS. AS WELLAS THE U.S ATTORNEY GENERAL THE HONORABLE MS
LORETTA LYNCH,: 'THAT THERE BE AN INVESTIGATON BY THE HIGHER
AUTHORITIES OF SUCH LAW ENFORCMENT AGENCIES WHO CONDUCTS SUCH
INVESTIGATON INTO CRIMES BEING COMMTTTEO EYTHESE OEFENOANTS":a.d
,THAT WHAT
              WAS TAKEN FRO]\' HIM BY THESE OEFENDANTS, SHOULD BE
TAKEN FROI\,ITHEM IN SUCH AMOUNTS OF THIS SU T IN THE COURSE OFTHEIR
PROPERTIEST BAN K ACCOUNTS: ANO OTHER ASSETS INSTEAD OF THE UNIIED
STATES PAYING ALLTHE MONIES IN THIS TORT CLAII\4S ACTIONABLE SUIT'

         The coln €cognizes lhal plainlff s proceeding !@ qC, wthout the ass6tan@ ol
counsel When detemining whether a comp aift n ed by a plg E9 ptainlift rs sufticient to
invoke rev ew by a court plg Se paintifig are entilled to tiberat construction of their
P eadrngs S99 Haines v      Kffi,        404 U S 519 520-21 (requir.g thar alegations
contained in a p@$ @mplaint be held ro 'ess st.ingenrslandards than aomatp eadings
d@fred by lawle6'). Iq[g dC4ed 405 U S 948 ( ] 972)i Seg 4!Sq Erickson v. pardus, 551
U S 89. 94 (2007): Huqhes v. Rowe. 449 U.S. 5. 9 10 (1980)t Estete v cambte.429
U.S. 97 106(1976).!cb!deqgd,429U.S 1066(1977)i Mafthewsv Uniled Slates,750
F 3d 1324 1322(Fed Cir 2014)t Diamond v. United Stales 115 Fed C 516. 524 affd,
2015 WL 527500 (Fed Ctr Feb 10. 2o1s). !9!! d€otcd 135              s ct      1909 (2015)
'However ''lllhe.e s no duty on the pan ot lhe tria @un to creare a ctaim whtch lthe
plaintiffl has nol speiled oul in his lor herl pleading "' Lenoen v United Srates, tOO Fed
C 317.328 (2011)(alleratio.s in o.ignal) (quoling Scooinv United Staies 33Fed Cl
285,2S3 (1995) (quoting Clark v NatlTravete6 LiIe Ins. Co. 518F.2d1167.1169(6th
cir   1975))) seealsgBlssiev Unted siates.96 Fed Ct 89,94,        a&! 443F.Appx542
(Fed. Cir 201r)ilvinehan v Uniled States.75 Fed Ct 249.253 (2007).,Whie aplq9e
pla nrifi is herd lo a less stringenr standard than that ot a ptainiifi .ep.esenied by an
anomey lhe plg   s    plaintilf, neve.thetess, bears the borden of eslabtishino the Couds
.Jrsdictolbyapreponoe'alcpo!tfeevioerce Rrtesv Ur reo Slates 93;ed Ct. t61.
 165 (2010) (cirinq Huohes v Rowe,449 U S. at 9 and Tavtor v Unted States, 303 F 3d
 1357 135S (Fed Cir) ( Plaintifi bears the blrden ot showing jurisdtcrion by a
preponderance of the evidence. ), leLs 4!d rc!! e!
                                                        uelg deqisl (Fed cn 2002)): gee
qEg Shelkolskv v United Stales. 119 Fed Cr r33, 139 (2014) (.puh te the @!d may
excuse ambiguiiies n a pro se pLarntitfs @mpraini lhe courl d@s not excuse [a
complainfsl lailures " (quoting Henke v Uoted slales,60 F3d 795 799 (Fed cn
1995)); Haris   v  Unired Stares r13 Fe!      C
                                             290,292 (2013) (Athough plainlfs
pleadngs are held lo a ess strlngeni slandard such enency w h respecl lo mere
formaites does nor releve rhe blrden to meer jursdiclional requnements (qoolng
M nehan v Uniled Stales 75 Fed Cl a1253)

       lr is we lestablished thar -sobject-matrerto sd crion, because il involves a coons
 power lo hear a €se. can never be rorfeited or waived " A!b3!qh_y-!L!]Qa1E. 546
                                                  v
 U.S 500, 514 (2006) (quoting Uniled States Cotton, 535 U.S. 625. 630 (2002)
'lFlederal couds have an independenr obligation ro ensure rhal lhey do nol etceed the
scope oI then jlrisdiction and rheretore rhey musl raise and decide jorisdictional
qlestions that lhe panies e her ovedook or eecl nol 10 press' Hende6on ex re
 Henderson v Shinseki. 131 S. Ci. 1197,1202(2011);Eegg!S9Gonzae2v Thaler.132
 S Ct 641 , 648 (20 r 2) ('when a requnemenl goes to subjeci matler turisdiclion. couns
ere oblgaled lo consider sua sporle issues lhatlhe pa.l es have disclaimed or have nol
 presented.") Hedzcop v F end.559us 77 94 (2010) ("Coons have an independenr
ob€ation lo determine whelher subjechaner jurisdicton exists even when no pany
challenges il" (cting Abauah v Y&HColo.,546US al 514))i Special Devi@s lnc. v
 OEA.lnc 269 F.3d 1340, i342 (Fed. Cr.2001) ( lAl courl has a duty to nqune nb ts
jursdicl on lo hear and decide a case (cting Johannsen v. Pav Less Druo Sto€s N.W
h!.918F2d160 161 (Fed          cr    1990)) View Enoo. nc v RoboticvsonSvs.lnc.
 115 F 3d 962 963 (Fed Cir 1997) (Iclouns must always ook to then jlrisdiclion.
whelher lhe panres ra6e lhe rssue o. ior  )   Obiectons ro a r.rblnal's lurisdrction en be
 ra6ed at any nme even by a part lhal once conceded lhe libunals soblecl,maner
tursdiclonoverthecont.oversy.'Sebelrusv Aubun R{'lMed Clr,l33S Cl 817,824
(2013) 99e abq Albaloh v Y & H Coro , 5a6 U S at 506 ( The objec.tion that a iedeB
court acks subjecrmatler jurisdiction may be 6ised by a pady or by a court on ts
own rndarrve, ar any slage in rhe irgation. ever aiterlrialand lhe entry ofjudgment. ),
Cenl. Pines Land Co. L L C v United States, 697 F.3d 1360 1364 n 1 (Fed. Cn 2012)
('Ai objeclion to a @uns slbtect matte. tliisdiciion €n be rased by any paiy o. the
@un at any slage ol lirrgation, including after trial and the e.try ot judgmenl " (ciring
Abauoh v. Y a H colo 546 U S ar 506-07) Ricks Mushroom Seru. Inc !. United
Slales 521 F 3d 1338 1346 (Fed cn 2008) ( lAliy pany may cha tense, or lhe courl
may rase soa sponte suqecl matter jursd ction ar any lime.' (cilins Arbauoh v. Y & H
q!!q,546 U S a1506tFodenv Uniled States,379 F 3d 1344, 1354 (Fed Cr),tg[g
                                                                    s
eld !el_s 9! !9!9 dcoed (Fed Cn 2004) !9& dcdcd 545 U 1127 l20o5l and
Fannino. Phirios&Mo.arv West,160 F 3d 717,720(Fed cn 1998)))ipikutinv United
Sl4!eS.97 Fed. C 71,76. eppea! dismissed, 425 F. Appx 902 (Fed Cn 2011) In tacl.
 lslubjecl matterturisdrctioi isan inqu ry tha h s coun must rarse sla sporte, evenwhere
      .efher parly has €Eed this issLe'Melaboile Labs hc. v Lab Cop ot Am.
Ho dioos 370 F.3d 1354 1369 (Fed C r ) (ciling Tenib Prods. hc v Mead Corc. 134
F3d1481. 1485 (Fed cn) Ie\s Cclcd ald e! &!! suooeslion dectined (Fed Cr).
!ei.4e!Gd,525 U S 826 (1998) lgig eldrclj Q! bmlE!ed (Fed Cr 2004) 99IL
06nred !! pgd sgL !9I4 Lab coro ot Am Hotdinos v. Merabot te Labs . Inc , 546 u s.
975 (2005), €tdismGsed aS improvidenuv o€.ted,548 U S 12a (2006);gee ebg Ayd
ldenlir€lion Svs Inc v Crystal lmoorl Co@ ,603 F 3d 967, 971 (Fed. Cn.) CThis courl
musl always delemine tor ilsell wherher t hasjlrsdicrion to hear the €se before t. even
when the parties do nol ra,se o. contest the rssue '). !eI& 4d rets e! belg dgqd. O I a
F3d1330(Fed Cn 2010),e9(dsied.13l             s cl   909(2011)
        Pursuant to the Rules ol lhe Court of Federal C alms (RCFC) and the Fedefa
 Rlles of CivilP.ocedure, a plainl l need onty state . the comptainl a shod and ptain
slatemenl ot the grounds ior the courts toisdicrion, a.d'a shon end ptain statefrent ot
the claim showing lhal the preader s enl lted to re iei RcFc 8(ax1), (2)(2015)rFed. R.
C v. P. 8(a)(1). (2) (2016)i lee a!!9 Ashcron v tobat 556 U s 662. 677-78 (2009) (cil ns
 Bell Atl Corp v Twomblv 550 U S. 544 555-57. 570 (2007)) 'Detemination of
julso clron slarls wth tle @nplarlt wlrct^ aJsr bF wett.pte.deo In tiat rl mLst s€te the
necessary eemenls ot the plainlffs ctaim. indepe.dent oI any
interposed. Hollev v united slales, 124 F 3tt 1462, 1465 (Fed. c..) (cting Franchise
                  fi | aborers va.alror lrJsr. 46.] u s (1983,           den,ed (Fao cr
 19971 Sqe al\o Krdnarh Trbe Ctan\Corm ! Jnred Stares.9/           =!! tcd C 203 208
(2011) Go.2ala7-MccaJllev t1v Gp. t.c v Unrr@ Slales.93 Fed Ct 710 7.3{2010)
''Concusory alegalons of law and unwananled inierences of fact do not sutjice to
suppod a claim ' Bradlev v Chnon Coro i36F.3d1317,1322(Fed CI j99B) SegaEQ
Mczeat v sond Nexlet colo, 501 F3d 1354, 1363 n.9 (Fed Cn 2OO7i (DykJ
conc!' nng pa1. drsserflt pan, {qLotrng C wt gnr and A Mi ter FeoeEt pEcl,@
ano P@5     '.       ,86r3ded 'n2Oo!,,. A pb;t{s raarJatarresai,or"   ri;i;;;;:6;i
to relrel above he speculalive evel and c,oss d-e rre 1or conceNaote lo paJsrote
ThIe s constrti4sLldlelsldc!. 104 Fed.        c     s1o. 523 (2012) (quorns aei A . corc
Y  Twomblv    550 U S ai555',4fd 562 | Apo, 964 t.ed C' I :e!_q !C!rd (F"d C
2014) as slared il Ashcroft v tobat _lal pteadhs thar ofie.s tabets ano conctJsions o,  '
 a 'ormula'c.e. €r,on ot t.E e emenl< ot a cduse ot acnor w .ol do 55O U.S at 555
Nor does a complaint slffce if il lenders naked ass.tontst devoid ot Judher factuat
enhancenert Ashcrof v. tobet. 55b L S ar 6iB rquotrnq Bet afl Cop ! lwombtv
550US at555).
      The Tucker Act qrants iursdicton io this @urt as   io ows
      The Uniled Slates Colrl ol FederatCtaims sha Mve i!.isdrction to render
      rJdonell roona.Vcla'r aga rsl rhe Ur ted Slales loulded ertre, Lpon rha
      Cooslitution or any Act of Congress or any reguation oj an execotive
      oepanmerl or Jpol d.v e\pJess or ,mptFd coflrad*rt rte Urrleo Slaies
      or tor iquidared o untqudated oanages In cses ror souldrng rl tori

28 U.S C. S 1491(aX1) (2012) As inteereted by the Uniled States Slpreme Couri the
TuckerAct waives sovereiqn ihmunity lo alowllisdiction over ctaims againstthe Un ted
states (l) folnded on an e&ress or ihptied contract wiih the unned st;tes (2) s@king
a  e'Lnd 1or d oro paymelt mdde to hc aove,.re1t. or {lr odsed on tederal
consrrunonr slalJtorv. or reguta'ory ta* mandalT Loroensanon by             rr
goverment tor dahages sustained. See Unted States v Navaio Nation 556 U S 287
                                                                               rede.al

289 q0 12009):U.ied sratec v vrrchet 463Js 206 .u 16 r1901999 359 cr*nee
  ntv Ariz v United
Cntv                 Staies 487 F.3d 871 875(Fed cii) !9i!?!d!9!!c!_E!a!c!red
              united sraies,
(Fed Cn 2007) !c(de!t9d,552 U.s 1142 (2008) Palmer v. Un ed Slales, 168 F.3d
1310 1314 (Fed Ci. 1999).

        ''Noi every claim invoking the Const ulion, a tedera statule, or a regulalion is
cogni2abe lnder the Tucker Acr Thecram musl be one lor money damages aga nsl the
Uniled States ' United slates v. Mitchet 463 U.S at 216rsce aba Uniled Slates v.
While Molnlan Apaohe T.be. 537 U S. 465 472 (2003)t Smith v. United Stales 709
F3d 1114, 1l16(Fed Cr.) cen dened. 134 S. Ct. 259 (2013)i Radioshack Corp v
Uniled Stares,566 F3d 1358, 1360 (Fed Cr 2009) Rick's Mushroom Sery tnc v.
United States 521 F 3d aI1343 ('[P]taitifimusl identily a subslanlNe so!.@ oftaw
thal creates the ighl lo Ecovery of money damages agansl lhe lJoited States.') colden
v. Uniled States 118 Fed. C 764.768 (2014) In Ontaro Power ceneration. Inc v
!bj!9!Lsb!e!. lhe Uniled states Courl or ADDeals ror the Federa cncuit identir ed three
types or monelary clarms ror which junsdrction is todged in the Uniled Stares Court of
FederalClaims The court w@te

      The under y ng moneta.y c a ms afe oltheetypes F rst. ctaims a teging
      the exislence of a coniracl between lhe ptaintff and the gover.ment tatl
      wilhin lhe Tlcker Acls    waive.        Second. lhe Tucker Acfs warve.
      encompasses crains where the ptainlilf has paid money over to the
      Govemmenr, d rectly or In efiecr, and seks relun ofa to. part ofthatsufi.,
      Easbon s.s. tcoro v unted states 178ct          c    599,605-06,1372 F2d
                                                                               .in
      [1002,]   1007 08  [(1967)] (descdbins  itesat exacl on ctarms as ctaims
      which lhe Governmenl has the citizen s money in ils pocket" (quorinq
      Caopv Uniled States 127Ct Ct 505 t17F Supp 576.580 (1954)
      Third.lhe Coun oi FederalCtams hasjurisdiclion overlhose ctaims where
      'money nas not been paid but the otainlfi asserls that he is neverrhetess
      entirled lo a payment f.om lhe reasury'Easloort S S., 372 F 2tl er j0A7
      Claims in lhis third @tegory, where no paynenl has been made to rhe
      government etherdnecly or n eifecr, requne that$e "padrcuar povision
      ollaw relied upongranis the ctaimanl, expressty orby imptcaton, a ightto
      be pad a cerain sum ld       e     atrc llr !aqr!!4€!_Lll!!E! 424 lJ s
      [392.1  401.02  ['9761 ( wneretr    lJr ted States s tlp dpferoanl ano rne
      plaintili s notsuing lor money np.ope.ty exacred or retained. the basis oi
      the ledera claih-whelhe. t be lhe constitltion a stalule, o. a .eautation-
      ooes rct.reare r ^suse o!ad@1lor mo.ey dafag4s Lness as ie colr
      of Claihs has stated that basis in tset .cantarvbe nteoreted as
      mandariT compensalron bv rl.e Feoera Gove,rfe.t ior rhe damdge
      sustarned (quoting Easbon S S, 372 F.2d al 1009)) This €tegory is
      commonly refeired to as cbims broughl !.der a noney mandalng"


Onlaio Power Generatron. Inc v United Srares, 369 F 3d 1298, 1 30 I (Fed C r.        2OO4)l
seg el9 Twp a(5?!l!!€!99!_r_-U!rlcd_Sl3
                                          ! .04 Fed C, rO. 106l2O12)
     To prove lhat a stalure or reguation s money-handalrnq a ptaint'it musl
demonslrale that an ndependenl sour@ ol subslanive aw relied ooon , can tairtv be
Interpreted as mandaling compensation by the Fedea/ Govemmenl.'" Unded States v
Navaio Nal on, 556 U S. ar 290 (quoling United States v Testan , 424 U.5. 392, 400
( 1 976)) !99 gl99 Un ted srares v Whte Mountain Apache Tibe, 537 U.S at 472t
                                                                                  !l4i19d
States v. Mitchell, 463 U.S al 217: aheood Co LLC v Uniled Slates 533 F 3d 1374,
1383 (Fed Cn 2008) aClL d!!19d, 555 U.S. 1153 (2009) The soure ol law gEnl.g
monetary relief must be dislr.ct from the Tucker Act ilseii Seg United States v. Navaio
Naiion,556 U S at290 (The TuckerActd@s not create'subsianlive riqhtsilit is simply
al tuisd cliona provisionf] lhat operalelsl to waive sovereign immunity lor claims
p.emrsed on other sources ol law (e      Istatutes or conlfacts)    ).
                                                                    li the statlte is not
money'mandalrng, lhe co!.r oi Fede.at ctaims acks jlrsdicton, ard the dismissal
should be for ack of sLblecl matter jurisdiclon ' Jans Hetcooter S€to tnc v.Fed
Avialion Admin., 525 F 3d 1299 1308 (Fed Cn. 2008) (quoting G.ee.te Cnv. Ariz. v
Uniled Sfates, 487 F 3d at 876); Fisher v U niied Slales. 4A2 F 3d 1167 , 1173 (Fed Cn
2005)(Theabsen@oIanoney-mandalingsoofceslalalorhecounsjuisdiclionunder
lhe Tucker Acl )tPeoples v lnited Slales.87 Fed. Ct.553.565-66 (2009)

        As indic€ted bylhe tirle of hrs compiainl. ptaintiifs cenlratc a m appea.sto be that
the alleqed aclions oilhe alleged @nspnacy agai.sl h m constitute aclio.abte tonorbrls
againsl him. Indeed. throughout his comptainr, pbintiff.epearedtychaGcte.izes hisaction
asa TORTCLAIM. Further in h s 'JUR]SD|CT|ONAL STATEM ENT. oantiffslalesthat
jurisdiclion over his case s proper because:
       ,THE UNITED STATES COIJRT OF FEOERAL
                                            CLAIMS              HAS
       JURISDICTIONAL STATUS OVER FEDERAL TORT CLAIMS ACTION
       AGAINST THE UNITED STATES WHEN THE UNITED STATES
       BECOI"4ES A OEFENDANT UNOER TITLE 28 USC 6 1346. ANO IS
       TOTALLY RESPONS BLE AND LIABLE UNDLR T TIF     U S C. A 2674
       THTAl3rclSUCH TOR L-AtVAC ON LO|\4LS UNDFRTTTLE
                                                  ''6      2tU S C
       s 2671

 conlary to plaintifs assed on, lh s @od does not have iursdict on to hear lon ctaims
 agarnsl lhe Lnreo Sbtes Spe zB JSC 5 rag (d^1r ( the Un ed Sures CoLrl o.
 Federal Claims shall have jurisdiction in cases not sounding in ton ) g glsg
                                                                                       ICCIg
 c9!o v: U niied stares. 508 U s 200, 21 4 ( 1 993) ("[Tlod cases afe outs de rhe jurisdiclDn
of rhe courl of Fede€l clarms today ') Bfownv unired states,105 F 3d 621,623 (Fed
Ct i997) ('Ihe Court ol Fede€l Carms is a coun oi timrted tlrisdrction tt tacks
jurisdlclion overton acto.s againstthe Un ted States') t.ded, the a eged jlrisdiclional
provision cired by p a ntift 28 u s.c. s 1346 makes to.l ctaims against the uniled stales
the exciusive putuiew oi the Uniled stales D srr ct Couns S€e 28 U S C. S 1346(b)(1 )i
sec abg a.own v unrted stares 74 Fed ct 546. 549 (2006) flTjhe FTCA lFeded Ton
Claims Acl, 28 U S C S 1 346(bX1 )l gra.rs exctusive junsdiclion to the tjnibd Slates
tedeal distcl couns regarding rort ctaims aqainsr rhe Unted Stales covehment,).
Therefore lo the enenr lhal pantiff is altempting to bi.O torl ctams as a fesutt of the
areged conspracy,lhis co!rl tacks iurisdiction lo hearmem

       Nor does the courl have l!.isdiction to hear panlifs ctaims based on anv ol the
alleged vloatons of stare and federat c.iminat statutes or the United States Constitltion
that plainlifi asens were the result of the arr€ed conspiracy The Unired States Court ot
 Fede.alC aimsdoes notpossess c minaljurisd ction and. thLs, does nothavejurisdiction
lo hear lhe va ols srare and federa fin na ctaims atteged by ptaintf S99 Joshua v
 Unted Siates,17 F.3d 378.379 (Fed Cir 1994) (noring lhe specitic civi jursdiclion ot
the Unled Stales Colrr of FederalCtaims) lee qlEe Hanoetv Uniled Staaes,97 Fed
 Cl 235. 238 (201 1)r Me.des v United States.88 Fed Cl 759.762 Appe4!dismissed
 375F Appx4(Fed cn 2009) Hufiord v Un&n Sbles,87 Fed. Ct.696,702 (2oos)
 Matrhews v. Unrted Stares 72Fed.Ct.274 282 (iinding lhal lhe Unned Slales Coun of
 Federal Claims acked jurisdiction to @nsider plainlifs criminal ctaims), Ig@!n lEdgd
 73 Fed Cl. 524 (2006) Addilonally, lhe constitutiona provisions ptaintfi atteges were
vblaled by ihe alleged conspnacy the FiFt Amendmenl, lhe Foodh Amendmenl. the
 Double Jeopady Clause oi lhe Fifth Amendmenl, the Sxih Amendmenr, the Eghth
Amendment. the Thineenth Amendment and the Due Pro@ss Ctalse oi the Fourteenth
Amendmeni, do.ol oblgate the united srales to pay money damaqes and rhls €nnot
seNe as lhe bass tor turisdrcton in lhis cou.t €Ce Unrted Srares v Conno v 716 F 2d
882 887 (Fed. Cir 1983) twe agree wlh lhe Coud olCams that lhe first amendment,
standing alone, cannol be so nterpreled to command the paymeit of money ") ouorev
unned slates 22s cr cl 706 706 (1981) (,lllhe folnh 6nd sixth amendme.tsdo notin
lhemselves obligale the Uniled Slates lo pay money damages: and, rherefore, we have
nolursdcl@n over such craims )tJamesv CatdeE 159F3d573,581(Fed.Cn 1999)
( However, il is weIestabllshed tMrthe coln oi Federatcams tacks iu.isdicrion over
sLL. cla'.slba:eo on   tr   DJe Proess a.o tle Doubte Jaopardv CtaLses ot t1e Fflh
Amendmentl b€cause neilher ofthe hvo cialses is a money-mandating prov s on.)(citing
         !
Leqlaic Unted States. 50 F 3d 1025 1028 (Fed. c I 1 990): Oeooins v United Slales,
39 Fed cr 617 621 (1997).4p!@l dismissed. r52 F 3d 9a9         (F;;-;Lao-;T,arM
Unrted States,503 F 3d 1339 1340 (Fed Cir 2OO7) (,The Courr of Federa Ctairn! d@s
nol have iurisdrl,ol over.tans a1si4g      -te.   rhe E'gntr Areldmerr. as the Fighrh
AmendTe.l ls mr a monev.fenoal'ng provrsor rquot no Ede,mdnn v Jn reo srates
76Eed c' 376 303,2007r,         calerv a.redsrales 228cia       -4,-9oo
                                                                      (198r,ihotng
ll^al lhe Tifrn a1d ThrneenrlAreidmenl do nor gra.t a ngt^r lo rr payment ot aonet
                  abse.l a tak rg of Dr vale orooerlv lor puDhc Lse r _eBlaac v \.Jn leo
St4l€!,50 F 3d ar '028          riar lt-e Oue process CteL\es or lne F,nh ard Fou.lerlh
                       'holdirg
Amendmenls are not'a sofficient basis tor junsdiclon be€use thev do not nandate
oavnerto' aofvbythe gove'naenr'i.!il'r gCaaurh v trlred Srales.224 Ct Ct 422
4as 119801) There.ore -q coud ta!h!,ulsdrclro. over aly cta,ms hat pd,rur's
compraol €6es eveowhen cooslrued Ube.a v.

        Finally, the @urt noles lhat. even were ptainlifs ctaims ro otheMisela w thin this
coun s luisdjclion, which lhey do not the ctaims woutd be tndependen y baired by the
statule o. I rrral'ons ousJdr o2BUS.C S25Orr20r2, su$ agarlsl lh; Jn ied Siate,
arF sLblecr roa {3 yea stdtuteoftr,rato-s ar 6rdr.g to 28 u s       c   6 /5or
      Every claim or which rhe Unired Srates Courl of Federat Ctaims has
      tuisd ction shallbe baned untessthe peltion lhereon is fited w hin sxyea6
      atter slch claim inslaccroes . Apelition on the cam oia person under
      legal disabilrty or beyond the seas arthe lime lhe ctaim acfiues may be f ted
      wfhm three yea6 after ihe d sabit]ty ceases
!L'The     six year statute ol hmllalons set fodh In section 2501 is a Juisdictional
,equnemenl tor a sult in the Coun or Federal Claims' JqblBrEs!!|rgliElellll!.          !
UdlglllsEg 457 F.3d 1 345, 1354 (Fed c r ). !g!g e! !49 !9ded (Fed. C r. 2006).
gfd, 552 U.S. 130 (2008) The United States Coun ot Appeals ior the Federal Crcuil has
indi€ted rhata claim acctues \dhen ar evenrs have occured lo fix the Govenmenls
alleged liability. enlitlinq lhe claima.t lo denand payment and sue he.e ior h s money ""
San Canos Aoache Tribe v Un(ed Slares. 639 F 3d 1 346, 1 358 59 (Fed Cn ) (quollno
samish Indian Narion v unired slales 419 F3d 1355 1369 (Fed Cn 2005) (quorinq
Martine2v Uniied Slales.333 F 3d 1295. 1303 (Fed. Cir 2003) p€d.delred.540 U.S
1177 (20M))) lebs 9! b4!9 dclted {Fed Cir 2011) s€geL9e FloorPro lnc v Uniled
sE&s 680 F.3d 1377 1381 (Fed Cn 2012)t !!3r!4czJ_!t!!edrg!ab9, 333 F 3d at
1 303 i'A cau* of acl on 6gn zable in a Tucker Act suit accrues as soon as al evenls

have occuiied lhal are ne@ssary lo enab e the plaint fi lo br ng suit, , e when aLl events
have occuired to tix lhe Govemmenls alleged iab lity entitling the cla mant lo demand
paymeni and su€ here tor h s morey (quol ns NssclElce.lQ9. y-L!41!c!Lgglles, 1 77 cl
Cl.234 24A,36A F 2d A47 851 (1966), Edlg! d9!19d. 184 Ct Cl 390 396 F.2d 977
(1968)):Ugpled_9cd_91l:9q!.]!!]3!sl.!qL!9!Lji19&c. 855 F 2d 1s73 1577 \Fed ct.
1988)tsge4lse Brizuela v Unted siates r03Fed.Cl 635 639 elt!!,492 F App'x97
(Fed. cr 2012).!9d.deledl33S Ct 1645(2013) A J udse of the Uniled Slates Courl
ot Federalclaims has nored thar

       ll is welL€stablished ihal a claim a@.ues under section 2501 \rhen'all
       evenls have o@ured io ix lhe Govenmenls alleged liabilty. entilling lhe
       claimant io demand paymenl and sue here for his money.' Maftinez v.
       !d!9!s!38g 333 F 3d r 295. 1 303 (Fed C I 2003) (en banc) !e( denied.
       540 U.S 1177 (2004) {quoling Naoe. Elec Co. v. United States 368 F.2d
847.851 (cr Cr 1966))iS99 qlsg     &4js     !-!di!! X?!!a!v-!!            l
       419 F3d F355,1 1369 [(2005)1 Be€use. as noted. this requnemenl is
       tuisdiclional, plaintiffbearslhe b!.den oldemonslrating lhal its cla ms we€
       I me y. S99 A der Terace Inc v. United Stales 161 F.3d 1372,1377 (Fed
       Cn 1998); Enlines v Uniled Slates 39 Fed Cl.673,678 (1997), atfd 185
       F3d881 (Fed. Cir.), !ci. lEdcd 526U.S 1117(1999) 999 ?ls9 &I!_&
       Sand & Gravel Co v Uniled Stales 457 F 3d 1345. 1362 (Fed. Cn. 2006)
       (Newman J , dissentios)i Revrolds v. Armv & An Force Exch Seru, 846
       F 2d 746.748 (Fed Cn 1988)

ParkwoodAssocs. Lld. Pshio v Unted States 97Fed.C 809,813-14(2011) aft!,465
F Appx 952 (Fe! Cn. 2012) !!C abq Klamaih ribe Claims Comm. v United Stales
97Fed Cl at 209 (cil ng Alder Teiiae lnc v United Slales, 161 F 3d 1372,1377(Fed
Cir IS98)) Accrualof a cla m s "delemined !nde. an obiective slandard 'and p a ntill
does nol have lo possess aclualknowledge oi a llhe.elevant facts in order for a euse
ot action lo a@rue. FloorPro. Inc v Unrted States. 680 F 3d at 1381 (quoling EA!!]!!14
Uniled Slales 56 F.3d 1378,1380 (Fed Cn 1995), CelLde!19d,517 U.S 1243(1996)
Plaintiff states lhat lhat he was convicied ot murdenng his wre on July r9, 1995 The
wrongiul acts plainiiff aleges were commined by lhe aleged @nspi€cy al look pa@
berore or dunng his lrial io. murdering his w e and th!s, mlst have taken place on or
             I
belo€ Ju y I 1995. Beeuse this s more ihan s x yea6 p.ior lo the date plai.tifi liled
hs   complaint on December 29, 2015, plalntills     cams are bared by the stalole ol
limiiaiions set forth in 28 U S.C S 2501 .

       AfGr fling hE complainl. plainliff iied four motions ln lhis @url on January 21,
2016: a molon lor leave to pfoceed D &!Eg pglpgEi a motion for appointmenl or an
atloneyta molEn lor nansporlaiion lo any hearngs or proceedings in this courl and a
'PETITION FOR FEDERAL WITNESS PROGRAIIII in whch plainlif requesls lo be
.TRANSFERREDTO A FEDERAL PR!SON CLOSESTTO THIS HONORABLE COURT'
(emphasis in origrnal) ln hrs molEn lo p.oceed D &!Oa p3!pe!!9, M r Al en ndi€tes that
he s incarceraled lhal he B nolemploved that he does nol have anycash ormoney in
any checking savrngs or olher ac@unls, a.d that he does not own any properly As is
requned for a I pnsoneG by 28 U.S.C S 1915(a)(2) (20I 2), planlft ncludes a lrust tund
a@ounl slalemenl covering lhe six-month peiod priorlo lhelilno ofhs compLantalong
wilh his molon. The slandard n 28 u S C. S 1915(a)(1)rorD&!Ee oauoeis eligib lily is
 'unable lo pay such tees or g ve secuity lherelor' Delermination of whai consl[utes
 'unable lo pay or unable to give seclrity lhe.€for,' and, thereiore whelher io alow a
p aLnlifilo proceed 1! lglEg pauoe.is is len lo lhe discrelion ol ihe p.esiding judge based
on the inlomation subnitled by lhe plainliff or plainl ils SeC, 93 B9!l3!!J.!3LUe!5
Colonv. Untll MensAdvsorvCouncil, 506 U S 194 217-18(1993)iEUCdeS_y-!!@
Slals.100Fed Cl 85.92(2011) In tl9!euq!_!_-U!r!eds!a!9s lhe Unned slates cou.t
oI FederalCla ms Indi@ted:

       frlhe threshold for a moton lo proceed !4 !9183 paooeris is not high The
       stalute requtres har lhe appl@nt be'unable to pay such fees " 28 u s.c.
       S r 91 5(aX1 ) To be "lnable lo pay such lees means lhal paying such fes
       would conslitlte a serous hardsh p on rhe plarntiff. not thal slch paymenl
       would render p aintift dest ure

Elc!c\9!!_!--UI!9C&Es. 77 Fed cl 59. 62 (2007)i See aL99 Haves v United stales,
71 Fed Cl 366 369 (2006) Althooqh Mr Allens ncome leve may qualiry him for i!
&!Og pglpgls slalus lhe ssle is moot be€ose as d scussed above. his complainl s
being dismissed lor lack of jur sdicr on Seq 28 U S C. S 191 5(e)(2) Pla nlifs nolioi lo
                                                         plainlfs conp a nl for lack
appo nt counse also rs moot because lhe co!.t has dismissed
or jursdiclon. Finaly plainttfs motion ror t.ansporlalon and his "eEM!9!_I9B
FEDERALWITNESS PROGRAM a.e moortorrhe same.easoi (enphasis . origina).

       On February 19, 2016. pla ntitf also lled a 'MOTION FOR ISSUANCE OF
PROTECTIVE ORDERS UNDER RCFC RULE 26(c), in which he requesls
"PROTECTIVE ORDERS PERTANING TO SIX BOXES OF DOCUIMENTARY
EVIDENCEi GRAPHS. AND DRAWINGS landl TMNSCRIP|S AND OTHER
EVIDENCE. The above-captioned case is notcuirenlly in discovery and isdismissed by
this Order. Plainlffs mosl ecenl motion therefore. is moot.3


3
  The coln nores rhat, in addilion lo the above caploned case, plantiti hasfied al leasl
twenty-lwo civiisctions and petil ons tor writs be!€99 99rp!E rn lederal court since 1 9S6
                                        .
Twenty-one ofthese cases were fied lhe United Slales Oislicl Cou.l tor lhe weslem
                                            10
                                    CONCLUSION

     The coun bcks j!.isdiclion over any ol rhe claims rased in plai.tiffs complainl
Moreover plainlffs claims are baned by the applicab e slallte ol limtat ons Plalntiffs
complanl lherefor€ is DISMISSED The Clelk sha I enler JUOGMENT consistentwith

       IT IS SO ORDERED,



                                                                 ARIAN BLANK




District of Pennsy/vania and one was fied in the Uniled States Colrr of FederalClaims
Allolthe eses wefe either dismissed denred or wirhdrawn by the praintifi Sce Allen v
!d@_Sle!gs. No 01-217 (Fed Cl. Apdl 26. 2001) (dismi$ins complaint)i Allen v.
eCqsyllCllq, No 15-79 WO Pa. May 21,2015) (denying pelilion)i Allen v
Pennswania. No. 14 52 W D Pa May 5. 2014) (denying petition): slurr. et ar v 1 6
MjljglEcdstg No 03-72 (W'O Pa May 15. 2013) (96ntn9 motion io wnhdraw
comprain0:Arren v Nair.eral.,No. l0-152(wo P6 Aug 31,2010) (denying perition):
Allen v. Patick. et al.. No 07-323 (W D. Pa Ma. 19. 2010) (denying perition) i Al!9!_!
Beard. et al . No 08 100 W D. Pa. June 5, 2008) (g€nting motion to w(hdraw compraint):
Allen v. Par.ick. eral, No 04-225 (wo Pa aug 10,2006) (denying periiion)iAllen v
Smilh.elal.No 02-5a (w'O Pa Aug 20.2002) (dismissing cohprainl lorfailureto state
a claim) Allen v. Reillv. et  al     No 00-260 (w'D Pa Mar. 14. 2001) (dismissinq
complainr): Allen v Mccorroloh.    era     No 98,111(wD. Pa ocl 18,2000) (denyins
pelilion)t Allen v Mccollouoh. et at No.99-46(WD.Pa June 29. 1999) (dsmissing
complanl)tAlen v Clearlield Crv Children Youth and Famiv Sery No 99r (W D Pa
Jan 29, 1999)(d sm ssing complain0 Aten v t\rcoorouoh el at No.98 291 W.D. Pa
Jan.29.1999) (dsmssing comprainl) Atenv Brown CO-t etat.No 98-153lWD Pa
Dec 22. 1998) (d smssing comp a nt lof fai u.e lo state a c aim)i Allen v tMccorlouoh. et
aL No.98-208 (W D Pa Nov.10 1998) (dismissing compant);Ate. v. Rettv, No.98
97 (W D. Pa oec. 22, 1 998) (dismiss i9 complainl ior lailure to state a claim) A len v
a\,lazu.kiewicz. er a . No. 97-1322 (W D Pa l'ray 19. 1998) (dismissins comptarr);a!19!
v. Alenbauoh, No 97 104(WO Pa Aug 12 1997) (dismissng complant forfaiure to
slale a c a m): A len v Mazu.kiewicz, No 97-124(WD Pa Aug 12, 1997) (dismissing
compiaint for farlure lo state a claim) Atten v Pe.nsvvania No 96 249 (W D. Pa. Dec
19. 1996) (denying pelilon)iAllen v Pennsvlvania No.96173 (W D Pa Oct 30, 1996)




                                           11